Peters, J.
The commissioners of Androscoggin county laid out a county way wholly within the city of Lewiston, leading from one county road to another, and crossing a third county way. The plaintiffs contend they had no power to do this, submitting a written argument of counsel in that behalf which is elaborate and ingenious. We cannot, however, put out of consideration the fact that this power of county commissioners has been directly recognized and admitted by several important and, we think, binding decisions. New Vineyard v. Somerset Co., 15 Maine, 21. Harkness v. Waldo Co., 26 Maine, 353. Hermon v. Penobscot Coms., 39 Maine, 583. Smith v. Cumberland Coms., 42 Maine, 395. These decisions were made upon statutes which are the same now as then. The legislature, in the subsequent revisions of the statutes, making no alteration has seen fit to abide by the judicial interpretation. The defendants do not contend that county commissioners have jurisdiction to lay out within a town an isolated way having no connection with other county roads at either terminus. Here the new road became a part and parcel of a system of county or common roads. It shortens the distance from place to place over the county roads, affording a new convenience for the public travel.
There can be no doubt that the city could lawfully build the road after two and within six years. After two years the commissioners could compel its construction, if neglected to be built. Put what the commissioners can do for them, they can certainly do for themselves.

Plaintiffs nonsuit.

Appleton, C. J., Walton, Virgin, Libbey and Symonds, JJ"., concurred.